Title: To James Madison from Josiah Meigs, 16 August 1816
From: Meigs, Josiah
To: Madison, James


        
          Sir
          General Land Office 16th August 1816.
        
        I have the honour to transmit with this, a letter from Mr Creighton, of Ohio. The Law of May 20th 1812 (Laws of the U States Vol 11—page 191) defines the northern boundary of the State of Ohio, by a line running from the “Southerly extreme of Lake Michigan to Lake Erie.” The length of that line, if the mouth of Calumet River be considered as the southerly extreme of Lake Michigan, is about One hundred & forty Miles. The line may be run & marked by a Skilful surveyor, if the southerly Extreme of the Lake is well defined. That Lake is more than 250 miles in length; & its waters, according to the seasons & the winds, must advance more or less to the south. It is desirable that the President enable the Surveyr General to ascertain what is the southerly extreme. The law of Apl 19. 1816 relative to Indiana, defines its northern boundary as “an East and West line drawn through a point ten miles north of the southern extreme of Lake Michigan.” I have the honour &c
        
          J M
        
      